Court of Appeals
of the State of Georgia

                                                              ATLANTA, September 02, 2020

The Court of Appeals hereby passes the following order

A21D0020. BRANDIN JOSEPH LEVI v. KAYLA HERRON.


     Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

2019EDR0794




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, September 02, 2020.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.